This is a petition for a writ prohibiting the respondent from enforcing a temporary restraining order, restraining the relators from acting in the capacity of officers of the Knox county democratic central committee, and from sitting, or attempting to sit, in a meeting for the election of a democratic district chairman. *Page 216 
Upon the filing of the petition, a temporary writ issued.
It must be considered as settled that courts of equity have no jurisdiction to try disputed questions concerning the organization and functioning of political parties, nor 1, 2.  to pass upon the qualifications of their officers or delegates to their various conventions. Such questions are properly referable to the statutory party organization.State ex rel. Coffin v. Superior Court of Marion County etal. (1925), 196 Ind. 614, 149 N.E. 174; State ex rel. Coffin
v. Marion Circuit Court (1925), 199 Ind. 4, 145 N.E. 883.
The temporary writ is made permanent as of the date of its issuance.